         Case 2:16-md-02724-CMR Document 1077 Filed 08/29/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL NO. 2724
 PRICING ANTITRUST LITIGATION
                                                      16-MD-2724

 THIS DOCUMENT RELATES TO:
                                                      HON. CYNTHIA M. RUFE
 ALL ACTIONS



                                    JOINT STATUS REPORT

       In Paragraph 5 of PTO 73, the Court ordered the Parties to submit a joint status report

concerning the DOJ stay on May 31, 2019 and then again every 90 days thereafter. Pursuant to

Paragraph 5 of PTO 96, the Parties received on August 16, 2019 a list from the DOJ identifying

individuals that may be deposed without the DOJ’s objection. The Parties also have served written

discovery requests in accordance with Paragraph 4 of PTO 96. The Parties will continue to engage

in discovery.



Dated: August 29, 2019                            Respectfully submitted,

/s/ Roberta D. Liebenberg                          /s/ Dianne M. Nast
Roberta D. Liebenberg                              Dianne M. Nast
FINE, KAPLAN AND BLACK, R.P.C.                     NASTLAW LLC
One South Broad Street, 23rd Floor                 1100 Market Street, Suite 2801
Philadelphia, PA 19107                             Philadelphia, PA 19107
Tel: (215) 567-6565                                Tel: (215) 923-9300
Fax: (215) 568-5872                                Fax: (215) 923-9302
rliebenberg@finekaplan.com                         dnast@nastlaw.com

Lead Counsel for the End-Payer Plaintiffs          Lead Counsel for the Direct Purchaser
                                                   Plaintiffs

/s/ W. Joseph Nielsen                              /s/ Jan P. Levine
W. Joseph Nielsen                                  Jan P. Levine
Assistant Attorney General                         PEPPER HAMILTON LLP
55 Elm Street                                      3000 Two Logan Square
P.O. Box 120                                       Eighteenth & Arch Streets
Hartford, CT 06141-0120                            Philadelphia, PA 19103-2799
Tel: (860) 808-5040                                Tel: (215) 981-4000
         Case 2:16-md-02724-CMR Document 1077 Filed 08/29/19 Page 2 of 2

Fax: (860) 808-5033                                Fax: (215) 981-4750
Joseph.Nielsen@ct.gov                              levinej@pepperlaw.com

Liaison Counsel for Plaintiff States               /s/ Sheron Korpus
                                                   Sheron Korpus
/s/ William J. Blechman                            KASOWITZ BENSON TORRES LLP
William J. Blechman                                1633 Broadway
Kenny Nachwalter, PA                               New York, New York 10019
1441 Brickell Avenue, Suite 1100                   Tel: (212) 506-1700
Miami, FL 33131                                    Fax: (212) 506-1800
Tel: (305) 373-1000                                skorpus@kasowitz.com
Fax: (305) 372-1861
wblechman@knpa.com                                 /s/ Saul P. Morgenstern
                                                   Saul P. Morgenstern
Liaison Counsel for Direct Action Plaintiffs       ARNOLD & PORTER KAYE SCHOLER LLP
and Counsel for the Kroger Direct Action           250 W. 55th Street
Plaintiffs                                         New York, NY 10019
                                                   Tel: (212) 836-8000
/s/ Jonathan W. Cuneo                              Fax: (212) 836-8689
Jonathan W. Cuneo                                  saul.morgenstern@apks.com
CUNEO, GILBERT & LADUCA LLP
4725 Wisconsin Ave. NW, Suite 200                  Laura S. Shores
Washington, DC 20016                               /s/ Laura S. Shores
Tel: (202) 789-3960                                ARNOLD & PORTER KAYE SCHOLER LLP
Fax: (202) 789-1813                                601 Massachusetts Avenue
jonc@cuneolaw.com                                  Washington, DC 20001
                                                   Tel: (202) 942-5000
Lead Counsel for the Indirect Reseller             Fax: (202) 942-5999
Plaintiffs                                         laura.shores@apks.com

                                                   /s/ Chul Pak
                                                   Chul Pak
                                                   WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
                                                   1301 Avenue of the Americas, 40th Fl.
                                                   New York, NY 10019
                                                   Tel: (212) 999-5800
                                                   Fax: (212) 999-5899
                                                   cpak@wsgr.com

                                                   Defendants’ Liaison Counsel




                                               2
